Exhibit 10.3

 

The CORPORATEplan for RetirementSM

EXECUTIVE PLAN

 

 

Adoption Agreement

 

 

IMPORTANT NOTE

 

This document has not been approved by the Department of Labor, the Internal
Revenue Service or any other governmental entity.  An Employer must determine
whether the plan is subject to the Federal securities laws and the securities
laws of the various states.  An Employer may not rely on this document to ensure
any particular tax consequences or to ensure that the Plan is “unfunded and
maintained primarily for the purpose of providing deferred compensation to a
select group of management or highly compensated employees” under the Employee
Retirement Income Security Act with respect to the Employer’s particular
situation.  Fidelity Management Trust Company, its affiliates and employees
cannot and do not provide legal or tax advice or opinions in connection with
this document.  This document does not constitute legal or tax advice or
opinions and is not intended or written to be used, and it cannot be used by any
taxpayer, for the purposes of avoiding penalties that may be imposed on the
taxpayer.  This document must be reviewed by the Employer’s attorney prior to
adoption.

 

Plan Number: 44316

 

ECM NQ 2007 AA

(07/2007)

 

11/8/2010

 

© 2007 Fidelity Management & Research Company

 

--------------------------------------------------------------------------------


 

1.05         CONTRIBUTIONS ON BEHALF OF EMPLOYEES

 

(a)           Deferral Contributions (Complete all that apply):

 

(1)       x          Deferral Contributions. Subject to any minimum or maximum
deferral amount provided below, the Employer shall make a Deferral Contribution
in accordance with, and subject to, Section 4.01 on behalf of each Participant
who has an executed salary reduction agreement in effect with the Employer for
the applicable calendar year (or portion of the applicable calendar year).

 

Deferral Contributions

 

Dollar Amount

 

% Amount

 

Type of Compensation

 

Min

 

Max

 

Min

 

Max

 

Base Compensation

 

 

 

 

 

0

 

13

 

 

(Note:  With respect to each type of Compensation, list the minimum and maximum
dollar amounts or percentages as whole dollar amounts or whole number
percentages.)

 

(2)       x          Deferral Contributions with respect to Bonus Compensation
only. The Employer requires Participants to enter into a special salary
reduction agreement to make Deferral Contributions with respect to one or more
Bonuses, subject to minimum and maximum deferral limitations, as provided in the
table below.

 

 

 

Treated As

 

Dollar Amount

 

% Amount

 

Deferral Contributions
Type of Bonus

 

Performance
Based

 

Non-
Performance
Based

 

Min

 

Max

 

Min

 

Max

 

Bonus Compensation

 

Yes

 

 

 

 

 

 

 

0

 

13

 

 

(Note:  With respect to each type of Bonus, list the minimum and maximum dollar
amounts or percentages as whole dollar amounts or whole number percentages.  In
the event a bonus identified as a Performance-based Bonus above does not
constitute a Performance-based Bonus with respect to any Participant, such Bonus
will be treated as a Non-Performance-based Bonus with respect to such
Participant.)

 

(b)           Matching Contributions (Choose (1) or (2) below, and (3) below, as
applicable):

 

(1)       x          The Employer shall make a Matching Contribution on behalf
of each Employee Participant in an amount described below:

 

(A)  x   100% of the Employee Participant’s Deferral Contributions for the
calendar year.

 

1

--------------------------------------------------------------------------------


 

(B)  ¨   The amount, if any, declared by the Employer in writing, which writing
is hereby incorporated herein.

 

(C)  ¨   Other:

 

(2)       ¨          Matching Contribution Offset. For each Employee Participant
who has made elective contributions (as defined in 26 CFR section 1.401(k)-6
(“QP Deferrals”)) of the maximum permitted under Code section 402(g), or the
maximum permitted under the terms of the
                                                       Plan (the “QP”),  to the
QP, the Employer shall make a Matching  Contribution in an amount equal to
(A) minus (B) below:

 

(A)    The matching contributions (as defined in 26 CFR section
1.401(m)-1(a)(2) (“QP Match”)) that the Employee Participant would have received
under the QP on the sum of the Deferral Contributions and the Participant’s QP
Deferrals, determined as though—

 

·      no limits otherwise imposed by the tax law applied to such QP match; and

·      the Employee Participant’s Deferral Contributions had been made to the
QP.

 

(B)     The QP Match actually made to such Employee Participant under the QP for
the applicable calendar year.

 

Provided, however, that the Matching Contributions made on behalf of any
Employee Participant pursuant to this Section 1.05(b)(2) shall be limited as
provided in Section 4.02 hereof.

 

(3)       x          Matching Contribution Limits (Check the appropriate box
(es)):

 

(A)  x  Deferral Contributions in excess of 4% of the Employee Participant’s
Compensation for the calendar year shall not be considered for Matching
Contributions.

 

(B)  ¨   Matching Contributions for each Employee Participant for each calendar
year shall be limited to $              .

 

(c)           Employer Contributions

 

(1)       ¨          Fixed Employer Contributions. The Employer shall make an
Employer Contribution on behalf of each Employee Participant in an amount
determined as described below:

 

 

2

--------------------------------------------------------------------------------


 

(2)       x          Discretionary Employer Contributions. The Employer may make
Employer Contributions to the accounts of Employee Participants in any amount
(which   amount may be zero), as determined by the Employer in its sole
discretion from time   to time in a writing, which is hereby incorporated
herein.

 

3

--------------------------------------------------------------------------------


 

AMENDMENT EXECUTION PAGE

(Fidelity’s Copy)

 

Plan Name:

 

Chicago Board Options Exchange Supplemental Retirement Plan (the “Plan”)

 

 

 

Employer:

 

Chicago Board Options Exchange, Inc.

 

(Note: These execution pages are to be completed in the event the Employer
modifies any prior election(s) or makes a new election(s) in this Adoption
Agreement.  Attach the amended page(s) of the Adoption Agreement to these
execution pages.)

 

The following section(s) of the Plan are hereby amended effective as of the
date(s) set forth below:

 

Section Amended

 

Effective Date

 

1.05

 

10/01/2010

 

 

IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed on the
date below.

 

 

Employer:

Chicago Board Options Exchange

 

 

 

 

By:

/s/ Peter A. Leo

 

 

 

 

Title:

Director, HR

 

 

 

 

Date:

9/28/2010

 

4

--------------------------------------------------------------------------------


 

AMENDMENT EXECUTION PAGE

(Employer’s Copy)

 

Plan Name:

 

Chicago Board Options Exchange Supplemental Retirement Plan (the “Plan”)

 

 

 

Employer:

 

Chicago Board Options Exchange, Inc.

 

(Note: These execution pages are to be completed in the event the Employer
modifies any prior election(s) or makes a new election(s) in this Adoption
Agreement. Attach the amended page(s) of the Adoption Agreement to these
execution pages.)

 

Section Amended

 

Effective Date

 

1.05

 

10/01/2010

 

 

IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed on the
date below.

 

 

Employer:

Chicago Board Options Exchange

 

 

 

 

By:

/s/ Peter A. Leo

 

 

 

 

Title:

Director, HR

 

 

 

 

Date:

9/28/2010

 

5

--------------------------------------------------------------------------------